Title: To Benjamin Franklin from James Parker, 24 December 1767
From: Parker, James
To: Franklin, Benjamin


Honoured Sir
NYork, Dec. 24. 1767
As no Packet has arrived here these two Months, nor any other Vessels lately from England, we have not had the Pleasure to hear from you since Sept. last.

My last to you was per Capt. Eff. Lawrence by whom I told you the Issue of the Trial of the Office vers. Holt, was by the Auditors at New Haven, so far adjudged in Holt’s Favour, that he was to pay the Office, £48—Lawful Money only: I declared the Truth there, and I thought the Auditors very partial, but I could not help it. Holt staid there 4 or 5 Weeks, said it was to settle our Accounts, but he has returned, and I hear no further of it: ’Tis said he is now bad with the Gout. I have had a bad Turn for about a Fortnight, with some Fever, some small Matter of the Gout; and a bad Cough, but I am getting up again. I continue to Struggle along, but the Prospect mends slowly:
I sent to you, per Capt. Miller, a Power to recover any Thing, that may be due to me: and I am since informed since the Arrival of Commissioners of the Customs at Boston, that whatever may be due hereafter, is to be paid by them, so that you can only receive to the 5th of October last, or some time thereabouts, this our Collector tells me; tho’ I have myself heard Nothing from the Commissioners. You will receive all that is to be paid there. Mr. Elliot told me Yesterday, the Commissioners had wrote to him to send them the Names and Ages of all the Officers in his District, he thought it odd, that they wanted the Ages of each. But we shall doubtless soon know what their Intention is. I don’t know that I have any Interest with them, so resign myself to their Will.
The Thursday’s Post, by way of Hartford to Boston not having been found to quit Cost, Mr. Foxcroft has concluded to order it Stopt, at the End of this Quarter, and a Rider to go from Hartford to New London. It is generally thought this will answer all the Ends of to’ther, and be more beneficial with less Expence; the Commerce between this and Boston being but small—much smaller than formerly—I find I shall be obliged to alter my Paper to Mondays, as the best Prospect; I now have got to 17 Quire, and every Week almost getting one or more, tho’ the Change of Day will cause something of a Revulsion, yet I am in Hopes it may not be for the Worse. I get but few Advertisements yet, which are the Life of a Paper: but every Day seems to gain some Ground. Only Health and Strength is in me deficient.
You see by the Papers the new Duties make a great Noise on this Continent, but it seems to me, much less here than elsewhere. Yet this Place complains of its Poverty, and I believe with as much Reason, as any other; Provisions dear, and yet a good deal of Luxury, and the Poor crying out. We have had a tolerable Middling temperate Fall but it seems to come on pretty severe now.
I should have mentioned Benny Mecom: He stays at New Haven yet: but I can get no Rent, And I fear he will yet fall short a little in the Post-Office also; but twill not be a great deal. As I find, he will never be able to do any Thing there as a Master, I have peremptorily told him, I must have up my Materials again. He will have had them four Year and I shall not get a Copper for their Use, Loss or Wear. I recommended him to go again to the West-Indies, but he was highly affronted even at the Proposal: I again told him, that he might possibly live in Character of a Journeyman but I thought it was acting preposterous in him to try any more to act as Master. Besides, the two Greens have been invited to New Haven, in Opposition to him, and they have set up another News paper there, which seems to be better executed than Benny’s so I am told he neither gets Money, or the Good-Will of the People. I shall expect my Tools will be returned in [torn] and as I never had the bare Interest of what that Place cost me, and the Prospect such as I never shall get any Thing; thus will end my New-Haven Adventure: Yet, Thank God, all is not gone every where, as might have been.
Our Assembly is sitting here now, but what they are doing I know not: How they or the Governor gets over the Act of Parliament I know not. Weyman continues to print for them, as I never will try to undermine him: but he is so weak, that on printing their Votes, he could not do a News-Paper, I think he declines apace, and is an Object of Pity and Contempt both: But from the Length of this Epistle, you will begin to think the latter my Desert, so with all Respects remain Your most obliged Servant
James Parker
 Addressed: For / Dr Benjamin Franklin / Craven Street / London / per Capt. Farquhar
Endorsed: Mr Parker
